Title: To John Adams from Sc., Citizens of Charleston, 18 April 1796
From: Charleston, Sc., Citizens of
To: Adams, John


				
					To the honorable the President and Senate of the United States in Congress assembled
					April 18, 1796.
				
				The Memorial of the Subscribers, Citizens of Charleston in the State of South Carolina respectfully Sheweth—That having been very considerable sufferers by the depredations committed by the British in the West Indies on their Vessels and Property; and having patiently waited for relief—they are once more induced to entreat Congress to take the same into consideration—Your Memorialists beg leave to represent, that for upwards of Two Years they have been deprived of great part of their capitals; and several of them from these unfortunate events, nearly ruined and their families reduced to great distress—They have long since forwarded their claims for restitution (thro’ the Secretary of State) which have been received; but, as to the progress or issue of them, they are still in the dark—Your Memorialists observe that by the seventh article of the Treaty with Great Britain a distant relief is contemplated, as to the adjustment of their demands; a relief, so distant, they cannot help reflecting on with pain, as before compensation for what has been so unjustly taken from them can be obtained in this way,—their distresses will increase, without taking into view the advantages they have lost by being deprived of their property at a time when this Country has so greatly benefited by every branch of commerce which has been pursued—The Trade of your Memorialists has been fair and their claims are just, and, they have no doubt of obtaining complete Indemnification for their losses—possessing the fullest confidence, that Government will not sacrifice the Interest of one part of the Community for the benefit of the other—They therefore humbly hope, that Congress will adopt such measures in the premises as Justice may dictate,—and either by a loan of Money, or otherwise, grant them such assistance as in their wisdom, they may deem proper
				
					39 Signatures
				
				
			